DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  the spelling of “auatase” needs to change to “anatase”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 0.1 wt%”, and the claim also recites “at least 0.5 wt%, at least 1 wt%, at least 2 wt%, at least 3 wt%, at least 4 wt%, at least 5 wt%, at least 6 wt%, at least 7 wt%, at least 8 wt%, at least 9 wt%, at least 10 wt%, at least 12 wt%, at least 13 wt%, at least 20 wt%, at least 23 wt%, at least 25 wt%, at least 27 wt%, at least 30 wt%, at least 33 wt%, at least 35 wt%, at least 37 wt%, at least 40 wt%, at least 50 wt%, at least 60 wt%, or at least 65 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 6 recites the broad recitation “not greater than 95 wt%”, and the claim also recites “not greater than 90 wt%, not greater than 85 wt%, not greater than 80 wt%, not greater than 75 wt%, not greater than 74 wt%, not greater than 73 wt%, not greater than 72 wt%, not greater than 71 wt%, or not greater than 70 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites the limitation "anti-loading agent" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 1, and claim 1 provides antecedent basis for “anti-loading composition” not “anti-loading agent”.
It is recommended to change the “anti-loading agent comprises” in claim 7 to “anti-loading composition further comprises”; this is due to the fact that claim 1 already recites that the anti-loading composition comprises titanium dioxide (TiO2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 12, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0162287 to Cai.

With respect to claim 1, Cai discloses coated abrasive article comprising a backing, make coat, size coat, and an optional supersize coat (i.e. claimed secondary layer) wherein an abrasive layer is disposed on the backing and secured onto the backing using make coat (Cai, abstract, Figure 1, [0012]-[0015], [0076]).
Moreover, Cai teaches that the supersize coat comprises the same binder formulation used in other coats and additionally, it comprises a grinding aid or an anti-loading material such as calcium stearate, zinc stearate, sodium stearate, or magnesium stearate (Cai, [0072]). In addition, Cai discloses that the binder formulation, which is present in the supersize coat, comprises fillers such as TiO2 (Cai, [0050]). 

With respect to claim 2, Cai teaches the presence of both make coat and size coat, using which the abrasive grains are bonded/attached to the backing (Cai, Figure 1, [0012]-[0015]).

With respect to claim 3, Cai discloses the presence of optional supersize coat (Cai, [0072]). 

	With respect to claims 7-8, Cai teaches sodium stearate, calcium stearate, zinc stearate, or magnesium stearate, as anti-loading material in the supersize coat (Cai, [0072]).

	With respect to claim 12, Cai teaches the use of a polymeric binder formulation as well as anti-loading materials in the supersize coat (Cai, [0033]-[0049, [0072]); Cai, additionally, discloses the use of filler such as TiO2 in the binder formulation (Cai, [0050]). It is important to note that the reference clearly discloses that the binder formulation may be utilized in any coating, such as supersize coating; Cai teaches that “The supersize coat can include the binder formation” (Cai, [0070]).
	As for the concentration of each of the components, it is important to note that while the reference recognizes the presence of all of them, i.e. polymeric binder, anti-loading agent, and titanium dioxide, obtaining the optimum range of the concentration of each of them would reasonably depend on the end use application and motivated by the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Additionally, according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
	
	With respect to claim 16, Cai is taken to render characteristics of a substantially patternless appearance according to at least one of a color spectrum test and an image processing test for the coated abrasive article obvious motivated by the fact that Cai discloses the presence of TiO2, as a filler, not as a major and important component, present in the supersize coating. Considering the fact that according to the original disclosure of the present Application under examination, the claimed characteristic is a result of titanium dioxide in small amount, it is expected of the abrasive article of Cai to also result in such a claimed characteristic of substantially patternless appearance according to at least one of a color spectrum test and an image processing test motivated by the fact that since TiO2 is disclosed to be used as a filler, not a major component, it is expected of it to be used in small concentration. This is further motivated by the fact that while Cai renders the claimed abrasive article of claim 1 obvious, it is expected of the reference to render the claimed characteristics obvious due to the fact that substantially similar materials/articles cannot have mutually exclusive characteristics. 

	With respect to claims 17 and 18, as noted above, in the rejection of claim 1, Cai discloses an abrasive article comprising an abrasive layer over a backing and a supersize layer comprising titanium dioxide, anti-loading agent, and a binder. As for the content of titanium dioxide in the composition present in the supersize coating, obtaining an optimum amount would reasonably be expected to depend on the end use application of the abrasive article, and motivated by the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	With respect to claim 20, Cai discloses coated abrasive article comprising a backing, make coat, size coat, and an optional supersize coat (i.e. claimed secondary layer) wherein an abrasive layer is disposed on the backing and secured onto the backing using make coat (Cai, abstract, Figure 1, [0012]-[0015], [0076]).
Moreover, Cai teaches that the supersize coat comprises the same binder formulation, which is a polymeric binder (Cai, at least [0012]), used in other coats and additionally, it comprises a grinding aid or an anti-loading material such as calcium stearate, zinc stearate, sodium stearate, or magnesium stearate (Cai, [0072]). In addition, Cai discloses that the binder formulation, which is present in the supersize coat, comprises fillers such as TiO2 (Cai, [0050]). Cai discloses that a make coat is deposited onto a backing prior to other coats (Cai, [0013]), and as shown in Figures, the abrasive grains are embedded into the make coat clearly suggesting that they are deposited after the make coat is deposited, but prior to other coats; also, Cai discloses applying a size coat over the make coat and abrasive grains (Cai, [0013], [0063]-[0064], and [0071]). Cai discloses the supersize coat is applied onto the size coat (Cai, [0072]).
	
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claim 8 above, and further in view of U.S. Patent No. 6,228,133 to Thurber et al. (hereinafter Thurber).
	Cai, drawn to coated abrasives, discloses the presence of a supersize coat comprising a binder formulation and grinding aid or anti-loading material such as calcium stearate, zinc stearate, sodium stearate, or magnesium stearate, and wherein the binder formulation comprises fillers such as TiO2, as detailed out above. Cai does not disclose the concentration of anti-loading agent or any of the stearate compounds.
	Thurber discloses the use of powder coating method form coated abrasives, wherein the powder comprises at least one metal salt of a fatty acid and a few more components, and wherein the powder is used to form make coat, size coat, or supersize coat (Thurber, abstract). Thurber discloses that supersize coat prevents or reduces the accumulation of swarf and may be included to incorporate grinding aids into the abrasive article (Thurber, col. 5, lines 56-67).  Additionally, Thurber discloses that metal salts of fatty acids such as calcium stearate, zinc stearate, lithium stearate, or magnesium stearate, when used in the supersize coat, function as an anti-loading agent, and are used in an amount of 70-95 wt% (Thurber, col. 13, lines 40-62).
	Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Cai in order to incorporate a concentration of about 70-95 wt% of metal salt of a fatty acid such as calcium stearate, zinc stearate, lithium stearate, or magnesium stearate in the binder formulation of the supersize coat motivated by the fact that it has been known to utilize metal salt of a fatty acid such as calcium stearate, zinc stearate, lithium stearate, or magnesium stearate in a concentration of about 70-95 wt% in supersize coat as that taught by Thurber, also, drawn to coated abrasive articles. Further motivation would be the fact that the concentration of anti-loading component in a supersize coat would depend on the amount of accumulated materials abraded from a workpiece, which have the undesirable effect in reducing the cutting ability of the abrasive article. Thus, the concentration of the anti-loading material is modified to control the accumulation of swarf. It is important to noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claim 1 above, and further in view of U.S. Patent No. 6,228,133 to Thurber et al. (hereinafter Thurber).
Cai, drawn to coated abrasives, discloses the presence of a supersize coat comprising a binder formulation and grinding aid or anti-loading material such as calcium stearate, zinc stearate, sodium stearate, or magnesium stearate, and wherein the binder formulation comprises fillers such as TiO2, as detailed out above. Cai does not literally disclose the use of any of the claimed additives although said reference refers to the use of grinding aid in alternative to the anti-loading material. 
Thurber discloses the use of powder coating method form coated abrasives, wherein the powder comprises at least one metal salt of a fatty acid and a few more components, and wherein the powder is used to form make coat, size coat, or supersize coat (Thurber, abstract). Thurber discloses that supersize coat prevents or reduces the accumulation of swarf and may be included to incorporate grinding aids into the abrasive article (Thurber, col. 5, lines 56-67).  Additionally, Thurber discloses that metal salts of fatty acids such as calcium stearate, zinc stearate, lithium stearate, or magnesium stearate, when used in the supersize coat, function as an anti-loading agent, and are used in an amount of 70-95 wt% (Thurber, col. 13, lines 40-62). Furthermore, Thurber discloses that the powder, which is used in forming the supersize coat, comprises additives such as plasticizer, other antiloading agents, grinding aids, surface modification agents, fillers, flow agents, curing agents, hydroxyl containing additives, tackifiers, grinding aids, expanding agents, fibers, antistatic agents, lubricants, pigments, dyes, UV stabilizers, fungicides, bacteriocides, and the like (Thurber, col. 15, lines 6-19).
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Cai in order to use additional components as additives with the binder formulation in the supersize coat motivated by the fact that Thurber, drawn to coated abrasive article which is the same field of art as that of Cai, clearly renders it obvious that additives such as many of those claimed in claim 13 have been known to be used in the binder/material of the supersize coat; in fact, Thurber discloses grinding aid with anti-loading agents in the binder/material of the supersize coat. Therefore, it would be well within the scope of a skilled artisan to have recognized that a supersize coat of a coated abrasive article has been known to contain grinding aid along with anti-loading materials/agents, if not with more additives, as Thurber clearly renders the use of them together, obvious. 

	Claims 4-6, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claim 1 above, and as evidenced by U.S. Patent No. 4,997,632 to Rodewald.

	With respect to claims 4-6, Cai, drawn to coated abrasives, discloses the presence of a supersize coat comprising a binder formulation and grinding aid or anti-loading material such as calcium stearate, zinc stearate, sodium stearate, or magnesium stearate, and wherein the binder formulation comprises fillers such as TiO2, as detailed out above. 
Considering the fact that Cai discloses the use of fillers such as TiO2 in the binder formulation of supersize coat, obtaining the optimum or workable range of concentration of the TiO2 filler, such as a concentration of between 0.1-95 wt% or a concentration having overlapping with this range, would be well within the scope of a skilled artisan motivated by the fact that the concentration of the filler additive such as titanium dioxide, inevitably, would have effect on the color of the abrasive article as it is known of titanium dioxide to impart a white color as that shown and evidenced by Rodewald (Rodewald, col. 4, lines 58-61). Thus, the concentration of titanium dioxide is expected to depend on the nature of the binder formulation and the components forming the binder formulation and specifically on the color of the abrasive article, and further motivated by the fact that according to MPEP 2144.05 (II) (A) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Additionally, it is noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
	
	With respect to claim 15, Cai, drawn to coated abrasives, discloses the presence of a supersize coat comprising a binder formulation and grinding aid or anti-loading material such as calcium stearate, zinc stearate, sodium stearate, or magnesium stearate, and wherein the binder formulation comprises fillers such as TiO2, as detailed out above. Cai is taken to render characteristics of substantially white-colored appearance according to a colorimeter test obvious motivated by the fact that Cai discloses the presence of TiO2 in the supersize coating, and titanium dioxide is known to have a white color as that shown and evidenced by Rodewald (Rodewald, col. 4, lines 58-61). Furthermore, while the reference renders claim 1 obvious, and since the claimed characteristic is claimed to result from the article of claim 1, it is expected of the reference to render the claimed characteristic obvious due to the fact that substantially similar materials/articles cannot have mutually exclusive characteristics.

	With respect to claim 19, Cai, drawn to coated abrasives, discloses the presence of a supersize coat comprising a binder formulation and grinding aid or anti-loading material such as calcium stearate, zinc stearate, sodium stearate, or magnesium stearate, and wherein the binder formulation comprises fillers such as TiO2, as detailed out above.  Although not expressly disclosed by Cai, titanium dioxide or TiO2 is known to come in three different forms, which are rutile, anatase, and brookite as that shown and evidenced by Rodewald (Rodewald, col. 4, lines 58-66). Thus, the fact that the reference discloses the use of titanium dioxide would inevitably means that at least one of such forms is used.

	Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Application for patent, CA 2030403 to Minnesota Mining and Manufacturing Company (hereinafter Minnesota).

	With respect to claim 1, Minnesota discloses a coated abrasive article comprising a substrate having abrasive particles secured onto the substrate using a non-metallic binding material (Minnesota, abstract, page 3, lines 21-24). Minnesota discloses that it’s generally known to apply a make cost, followed by applying abrasive particles which would be embedded partially into the make coat, followed by applying a size coat, and then applying an optional supersize coat (Minnesota, page 3, lines 9-20). The supersize coat reads on the claimed “secondary layer”.  Minnesota discloses that the supersize coat may include one or more additives such as salt of a fatty acid as an anti-loading material wherein examples of such anti-loading material may be calcium stearate, calcium oleate, and more (Minnesota, page 8, line 29 to page 9, line 36). The reference, also, discloses that the supersize coat may also include one or more additives as known in the art such as fillers, thickener, anti-static agents, defoamers, wetting agents, auxiliary pigments, such as talc and TiO2, carbon black and a few more (Minnesota, page 10, lines 6-13). 

	With respect to claim 2, Minnesota discloses the presence of make coat and size coats as noted above (Minnesota, page 3).

	With respect to claim 3, Minnesota discloses the presence of a supersize coat which is taken to read on the claimed “secondary layer”. 

	With respect to claims 4-6, considering the fact that Minnesota discloses the use of additives such as pigments such as TiO2 in the composition of the supersize coat, obtaining the optimum or workable range of concentration of the TiO2 filler, such as a concentration of between 0.1-95 wt% or a concentration having overlapping with this range, would be well within the scope of a skilled artisan motivated by the fact that the concentration of the filler additive such as titanium dioxide, inevitably, would have effect on the color of the abrasive article as it is known of titanium dioxide to impart a color as that shown and evidenced by Minnesota since the reference, also, refers to it as “pigment” (Minnesota, page 10, line 10). Thus, the concentration of titanium dioxide is expected to depend on the end use application and specifically on the color of the final abrasive article, and further motivated by the fact that according to MPEP 2144.05 (II) (A) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Additionally, it is noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	With respect to claims 7-8, Minnesota discloses the use of anti-loading material such as calcium stearate (Minnesota, page 9, line 35).

	With respect to claims 9-11, Minnesota discloses that the fatty acid salt used as anti-loading component is added in an amount of 40-99 wt% in the composition of the supersize coating (Minnesota, page 8, lines 33-36).

	With respect to claim 12, Minnesota discloses that the supersize coat may comprise fluorochemical, and as such, the supersize coat would comprise an aqueous dispersion or solution of a binder material and the fluorochemical (Minnesota, page 7, lines 25-28) wherein both are normally formulated as an aqueous dispersion of 15-80% by solids. Some of the examples of fluorochemicals may also be polymeric (Minnesota, page 8, lines 1-10). The reference discloses the use of 40-99 wt% of anti-loading component in the supersize coat (Minnesota, page 8, lines 33-36) which overlaps with the claimed range. Considering the fact that TiO2 is disclosed as an additive, it is expected of it to have been used in small concentration. 
	Nevertheless, considering the specific concentration of titanium dioxide and the polymeric binder, it is noted that considering the fact that Minnesota renders the use of them in the same type of abrasive article obvious, and considering the fact that this same type of abrasive article, i.e. coated abrasive article, also comprises anti-loading material of substantial overlapping ranges, it is expected that obtaining the optimum range of concentrations for the polymeric binder and titanium dioxide would be expected to depend on the end use application and the specific supersize coat composition, and further motivated by the fact that according to MPEP 2144.05 (II) (A) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Additionally, it is noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	With respect to claim 13, Minnesota discloses the use of additives such as wetting agent, pigment, thickener, antistatic agent, and more (Minnesota, page 10, lines 6-13).

	With respect to claim 14, Minnesota discloses the use of talc (Minnesota, page 10, line 10). 

	With respect to claim 15, considering the fact that Minnesota discloses the use of pigments such as TiO2 in the supersize coat composition, obtaining a characteristic such as white-colored appearance according to a colorimeter test is expected to follow from the composition of the supersize coat, which also include anti-loading materials as well. In short, the reference discloses a substantially similar layered structure for the abrasive article and substantially similar composition for the supersize coat, and as such as, the claimed characteristic is expected to follow considering the fact that substantially similar composition cannot have mutually exclusive characteristics. 

	With respect to claim 16, considering the fact that Minnesota discloses a substantially similar layered structure for the abrasive article and substantially similar composition for the supersize coat which comprises a polymeric binder, anti-loading components, and additives such as titanium dioxide, the claimed characteristic of a substantially patternless appearance according to at least one of a color spectrum test and an image processing test is expected to follow considering the fact that substantially similar composition cannot have mutually exclusive characteristics. 

	With respect to claims 17 and 18, considering the fact that Minnesota discloses a substantially similar composition for the supersize coat which comprises polymeric binder, anti-loading component, and titanium dioxide, it would be expected to have obtained the optimum range of concentration for the titanium dioxide, such as a range of at least 2 grams and not greater than 60 grams, or a range having overlapping with these claimed ranges, through routine experimentation motivated by the fact that the color of the supersize coat, the exterior coating layer of a coated abrasive article, would be affected by the concentration of titanium dioxide, and as such, depending on the end use application, it would be well within the scope of a skilled artisan to have modified the concentration of titanium dioxide, and further motivated by the fact that according to MPEP 2144.05 (II) (A) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Additionally, it is noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	With respect to claim 20, Minnesota discloses a coated abrasive article comprising a substrate having abrasive particles secured onto the substrate using a non-metallic binding material (Minnesota, abstract, page 3, lines 21-24). Minnesota discloses that it’s generally known to apply a make cost, followed by applying abrasive particles which would be embedded partially into the make coat, followed by applying a size coat, and then applying an optional supersize coat (Minnesota, page 3, lines 9-20). The supersize coat reads on the claimed “secondary layer”.  Minnesota discloses that the supersize coat may include one or more additives such as salt of a fatty acid as an anti-loading material wherein examples of such anti-loading material may be calcium stearate, calcium oleate, and more (Minnesota, page 8, line 29 to page 9, line 36). The reference, also, discloses that the supersize coat may also include one or more additives as known in the art such as fillers, thickener, anti-static agents, defoamers, wetting agents, auxiliary pigments, such as talc and TiO2, carbon black and a few more (Minnesota, page 10, lines 6-13). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnesota as applied to claim 1 above, and as evidenced by U.S. Patent No. 4,997,632 to Rodewald.
Minnesota, drawn to coated abrasives, discloses the presence of a supersize coat which comprises a polymeric binder, anti-loading components, and additives such as titanium.  Although not expressly disclosed by Minnesota, titanium dioxide or TiO2 is known to come in three different forms, which are rutile, anatase, and brookite as that shown and evidenced by Rodewald (Rodewald, col. 4, lines 58-66). Thus, the fact that the reference discloses the use of titanium dioxide would inevitably means that at least one of such forms is used. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731